--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT
 
by and among
 
LOWER LAKES TOWING LTD.
 
GRAND RIVER NAVIGATION COMPANY, INC.
 
and
 
U.S. UNITED OCEAN SERVICES, LLC
 
Dated as of September 21, 2011

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I DEFINITIONS AND INTERPRETATION
1
   
Section 1.1.
Certain Defined Terms
1
     
ARTICLE II PURCHASE AND SALE
5
   
Section 2.1.
Purchase of Vessel
5
Section 2.2.
No Assumed Liabilities
6
     
ARTICLE III PURCHASE PRICE; CLOSING
6
   
Section 3.1.
Purchase Price
6
Section 3.2.
Closing
6
Section 3.3.
Closing Deliveries of Seller
6
Section 3.4.
Closing Deliveries of Purchaser
7
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
8
   
Section 4.1.
Legal Existence and Organization; Citizenship and Coastwise Endorsements
8
Section 4.2.
Legal Power; Authorization; Enforceable Obligations
8
Section 4.3.
No Conflict; Required Filings and Consents
8
Section 4.4.
No Third Party Options; No Contractual Obligations
9
Section 4.5.
Title to Vessel
9
Section 4.6.
Permits
9
Section 4.7.
Labor Matters
9
Section 4.8.
Compliance with Laws.
9
Section 4.9.
Condition of Vessel
10
Section 4.10.
Litigation
10
Section 4.11.
Environmental
10
Section 4.12.
No Broker
10
     
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
11
   
Section 5.1.
Legal Existence and Organization
11
Section 5.2.
Legal Power; Authorization; Enforceable Obligation
11
Section 5.3.
No Conflicts; Consents
11
Section 5.4.
No Broker
11
     
ARTICLE VI ACTION PRIOR TO THE CLOSING DATE
12
   
Section 6.1.
Risk of Loss Prior to the Closing Date
12
Section 6.2.
Operation of the Vessel
12

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 6.3.
No Breach of Representations and Warranties; Notification of Certain Matters
12
Section 6.4.
Notice of Litigation
12
Section 6.5.
Fulfillment of Conditions to Purchaser’s Obligations
12
Section 6.6.
Fulfillment of Conditions to Seller’s Obligations
12
     
ARTICLE VII COVENANTS AND AGREEMENTS
13
   
Section 7.1.
Transfer Taxes
13
Section 7.2.
Further Assurances
13
Section 7.3.
Restrictions on Operation and Resale
13
Section 7.4.
Use of Vessel’s Name
14
     
ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
14
   
Section 8.1.
Representations and Warranties
14
Section 8.2.
Performance
14
Section 8.3.
Injunctions
14
Section 8.4.
Consents
14
Section 8.5.
Positioning of the Vessel
14
Section 8.6.
Closing Deliverables
14
     
ARTICLE IX CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
15
   
Section 9.1.
Representations and Warranties
15
Section 9.2.
Performance
15
Section 9.3.
Injunctions
15
Section 9.4.
Consents
15
Section 9.5.
Closing Deliverables
15
     
ARTICLE X INDEMNIFICATION
15
   
Section 10.1.
Survival
15
Section 10.2.
Indemnification by Seller
16
Section 10.3.
Indemnification by Purchaser
16
Section 10.4.
Limitations on Indemnification
16
Section 10.5.
Procedure for Third Party Claims
16
Section 10.6.
Exclusive Remedy
18
Section 10.7.
Treatment of Indemnification Payments
18
Section 10.8.
Effect of Investigation
18
Section 10.9.
No Punitive Damages
18
     
ARTICLE XI TERMINATION
18
   
Section 11.1.
Termination
18
Section 11.2.
Effects of Termination
19

 
 
-iii-

--------------------------------------------------------------------------------

 
 
ARTICLE XII GENERAL PROVISIONS
19
   
Section 12.1.
Notices
19
Section 12.2.
Execution in Counterparts
20
Section 12.3.
Expenses
20
Section 12.4.
Amendments and Waivers
20
Section 12.5.
Severability
20
Section 12.6.
Assignment; Successors and Assigns
20
Section 12.7.
No Third Party Beneficiaries
21
Section 12.8.
Publicity
21
Section 12.9.
Governing Law; Arbitration; Direct Claims.
21
Section 12.10.
Bulk Sales Laws
22
Section 12.11.
Headings
22
Section 12.12.
Number and Gender
22
Section 12.13.
Specific Performance
22
Section 12.14.
Entire Agreement; Integration
22
     
SCHEDULES
         
Schedule A
Leased Equipment
       
SELLER DISCLOSURE LETTER SECTIONS
       
Section 4.3(b)
Consents
 
Section 4.11(b)
Condition of Assets
 

 
 
-iv-

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 21, 2011, by
and among Lower Lakes Towing Ltd., a corporation incorporated under the Canada
Business Corporations Act (“Towing”), Grand River Navigation Company, Inc.
("Grand River"), a Delaware corporation, and U.S. United Ocean Services, LLC, a
Florida limited liability company (“Seller”).
 
RECITALS
 
WHEREAS, Seller is the owner of the Vessel (as hereinafter defined);
 
WHEREAS, Seller desires to sell to Purchaser (as hereinafter defined), and
Purchaser desires to purchase from Seller, the Vessel, upon the terms and
subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
Section 1.1.   Certain Defined Terms.  For purposes of this Agreement, the
following terms shall have the following meanings:
 
“Action” means any action, claim, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.  For
purposes of this definition, the term “control” means the power to direct or
cause the direction of the management of a Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlled” and “controlling” have meanings correlative to the
foregoing.
 
“Agreed Amount” has the meaning set forth in Section 12.9(c).
 
“Ancillary Agreements” means the other agreements, documents and certificates to
be executed and delivered in connection with the transactions contemplated
hereby.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or required by Law to be closed.
 
“Claimed Amount” has the meaning set forth in Section 12.9(c).
 
“Claim Notice” has the meaning set forth in Section 10.5(a).
 
“Closing” has the meaning set forth in Section 3.2.
 
“Closing Date” has the meaning set forth in Section 3.2.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.
 
“Consent” means any consent, approval, authorization, qualification, waiver,
registration or notification required to be obtained from, filed with or
delivered to a Governmental Authority or any other Person in connection with the
consummation of the transactions provided for herein.
 
“Damages” means any and all damages, losses, liabilities, costs and expenses
(including expenses of investigation and reasonable fees and expenses of counsel
and other professionals) paid or payable by an Indemnified Party.
 
“Delivery Protocol” has the meaning set forth in Section 3.3(i).
 
“Employee Plan” means all “employee benefit plans,” as defined in Section 3(3)
of ERISA, with respect to which Seller or any ERISA Affiliate sponsors,
maintains, makes or has obligation to make contributions thereto, or otherwise
has any liability which in any case is either (a) a Multiemployer Plan or (b)
subject to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA.
 
“Environment” means soil, surface waters, ground waters, land, stream,
sediments, surface or subsurface strata and ambient air.
 
“Environmental Condition” means any condition with respect to the Environment
caused by a release of Hazardous Substances or violation of Environmental Laws,
whether or not yet discovered, which could or does result in any Damages to
Seller or Purchaser, including, without limitation, any condition resulting from
the operation of the Vessel.
 
“Environmental Laws” shall mean all Laws relating to the pollution of or
protection of the Environment, from contamination by, or relating to injury to,
or the protection of, real or personal property or human health or the
Environment, including, without limitation, all valid and lawful requirements of
courts and other Governmental Authorities pertaining to reporting, licensing,
permitting, investigation, remediation and removal of, emissions, discharges,
releases or threatened releases of Hazardous Substances, chemical substances,
pesticides, petroleum or petroleum products, pollutants, contaminants or
hazardous or toxic substances, materials or wastes, into the Environment, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, including,
without limitation, the Oil and Pollution Act of 1990, the Comprehensive
Environmental Response, Compensation, and Liability Act (CERCLA) of 1980 and the
Clean Air Act of 1990.
 
“Fuel Value” means the value of the remaining bunkers and unused lubricating
oils in storage tanks and sealed drums remaining on Vessel on the date
immediately prior to the Closing Date, which shall be determined at Seller’s
actual cost for such remaining bunkers and unused lubricating oils (excluding
barging expenses).
 
A “Further Remediation Notice” means one or more written notices from Seller to
Purchaser stating that Seller intends to undertake additional Remedial Action in
connection with pursuing approval of the transfer application referred to in
Section 3.3(j), which notice(s) shall include in reasonable detail the work to
be undertaken and the estimated cost, and time to completion, thereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“General Enforceability Exceptions” means (i) applicable bankruptcy,
reorganization, insolvency, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally from time to time in effect and
(ii) the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding at law or in equity).
 
“Governmental Authority” means any foreign, federal, state, provincial, local or
other government, governmental, regulatory or administrative authority, agency
or commission, self-regulatory organization, or any court, tribunal or judicial
or arbitral body.
 
“Grand River” has the meaning set forth in the Preamble.
 
“Great Lakes” means the Great Lakes of North America, their connecting and
tributary waterways, and the St. Lawrence River, Gulf of St. Lawrence and Cabot
Strait, and the port of Halifax, Nova Scotia, and the Atlantic Ocean north of
the latitude of  Cape Sable, Nova Scotia.
 
“Hazardous Substance” shall mean any substance whether solid, liquid or gaseous
in nature:
 
(i) the presence of which requires or may hereafter require notification,
investigation, or remediation under any Environmental Law;
 
(ii) which is or becomes defined as “toxic”, a “hazardous waste”, “hazardous
material” or “hazardous substance” or “pollutant” or “contaminant” under any
present or future Environmental Laws;
 
(iii) which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any Governmental Authority;
 
(iv) which contains gasoline, diesel fuel or other petroleum hydrocarbons or
volatile organic compounds and is or becomes regulated by any Governmental
Authority;
 
(v) which contains polychlorinated byphenyls (PCBs) or asbestos or urea
formaldehyde foam insulation; or
 
(vi) which contains or emits radioactive particles, waves or materials,
including radon gas.
 
“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.
 
“Indemnifying Party” means a party that is required to indemnify any Indemnified
Party pursuant to Article X.
 
“IRS” means the Internal Revenue Service of the United States.
 
“Law” means (i) any applicable law (statutory, common or otherwise), rule or
regulation of any Governmental Authority other than the American Bureau of
Shipping and the United States Coast Guard, and (ii) any award in any
arbitration proceeding.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Leased Equipment” means all radio and communication and other equipment leased
by Seller in connection with the Vessel, including but not limited to the
equipment listed on Schedule A.
 
 “Liabilities” means any and all liabilities, debts, obligations and commitments
of any nature whatsoever, whether known or unknown, accrued or fixed, absolute
or contingent, or matured or unmatured, including those arising under any Law,
License, Order, Action or contract.
 
“License” means any license, permit, consent, approval, certification or other
authorization of any Governmental Authority.
 
“Lien” means, with respect to any asset or property, any lien, mortgage, pledge,
hypothecation, charge, security interest or encumbrance of any kind in respect
of such asset or property.
 
“Order” means any order, injunction, judgment, award, decree or ruling of any
Governmental Authority other than the American Bureau of Shipping and the United
States Coast Guard.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and frequency)
of the Person in question.
 
“Outside Date” means December 15, 2011.
 
“Permit” means any license, permit, registration, franchise, variance,
exemption, Order approval, authorization, consent, certificate, certificate of
authority, qualification, order or similar document or authority required,
issued or granted by any Governmental Authority other than the American Bureau
of Shipping and the United States Coast Guard.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, trust, unincorporated organization or
Governmental Authority.
 
A “Prohibited Transfer Condition” shall be deemed to exist (i) under the
circumstances described in Section 6.7(a) or (ii) upon a declaration of such by
Seller as provided in Section 6.7(b).
 
“Purchase Price” has the meaning set forth in Section 3.1.
 
“Purchaser” means Towing unless a Prohibited Transfer Condition exists, in which
case "Purchaser" means Grand River.
 
“Purchaser Indemnified Parties” means (i) Purchaser, (ii) its Affiliates,
(iii) their respective directors, officers, employees and agents, and (iv) their
respective heirs, executors, successors and permitted assigns.
 
“Remedial Action” means any action required by any Governmental Authority or
Environmental Law to clean up, remove, treat or in any other way address any
Hazardous Materials.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Seller” has the meaning set forth in the Preamble.
 
“Seller Disclosure Letter” means the disclosure letter delivered by Seller to
Purchaser prior to the execution and delivery of this Agreement.
 
“Seller Indemnified Parties” means (i) Seller, (ii) its officers and directors,
(iii) its Affiliates and (iv) their respective heirs, executors, successors and
permitted assigns.
 
“Tax” (including, with correlative meaning, the terms “Taxes” and “Taxable”)
means (i) all foreign, federal, state, provincial and local taxes, duties or
assessments of any nature whatsoever, including all income, profits, franchise,
gross receipts, net receipts, capital stock, recording, stamp, document,
transfer, severance, payroll, employment, unemployment, social security,
disability, sales, use, property, withholding, excise, value-added, ad valorem,
occupancy, insurance premium, surplus lines insurance, and other taxes, together
with all interest, penalties, service fees and additions imposed by any
Governmental Authority with respect to such amounts; and (ii) any liability for
the payment of any Tax (A) as a result of being a member of an affiliated,
consolidated, combined or unitary group, (B) as a result of any obligation under
any Tax sharing, indemnity or similar agreement or arrangement or (C) as a
result of transferee or successor liability, whether imposed by Law, contractual
arrangement or otherwise.
 
“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) filed or required to
be filed with any Governmental Authority relating to Taxes.
 
“Third Party Claim” means a pending or threatened claim asserted by a third
party or the commencement of any Action by a third party in respect of which
indemnification shall be sought hereunder.
 
“Towing” has the meaning set forth in the Preamble.
 
“Transfer Taxes” means all transfer, documentary, sales, use, value added,
recording, stamp, gains and similar Taxes, together with all interest,
penalties, service fees and additions imposed by any Governmental Authority with
respect to such amounts and any interest in respect of such penalties and
additions.
 
“Vessel” means the “Tina Litrico” (O.N. 547000) together with all machinery,
engines, instruments, rigging, anchors, chains, cables, tackle, apparel,
accessories, equipment, radio installation and navigational equipment (other
than personal computers and company-specific data, Leased Equipment and personal
gear, which Seller shall remove from the Vessel prior to Closing Date),
inventory, stores, spare parts and all other appurtenances used in or relating
to the Vessel, whether or not on board, and fuel, lubricant and bunkers on board
the Vessel.
 


ARTICLE II
 
PURCHASE AND SALE
 
Section 2.1.  Purchase of Vessel.  Subject to Section 2.2, upon the terms and
subject to the conditions set forth herein, at the Closing, Seller shall sell,
transfer, assign, convey and deliver to Purchaser, and Purchaser shall purchase
and acquire from Seller, free and clear of all Liens, all of Seller’s right,
title and interest in and to the Vessel.  None of Seller’s assets other than the
Vessel shall be sold to Purchaser pursuant to this Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 2.2.  No Assumed Liabilities.  Seller shall retain and shall be
responsible for paying, performing and discharging when due, and Purchaser and
its Affiliates shall not assume or have any responsibility for, any and all
Liabilities of Seller and its Affiliates, whether arising prior to, on or after
the Closing Date.  Notwithstanding anything herein to the contrary, Liabilities
of Seller shall exclude any Liabilities given rise to by the acts or omissions
of the Purchaser Indemnified Parties, whether arising prior to, on or after the
Closing Date.
 
ARTICLE III
 
PURCHASE PRICE; CLOSING
 
Section 3.1.  Purchase Price.  The purchase price for the Vessel shall be
US$5,250,000 plus the Fuel Value (such sum, the “Purchase Price”); provided,
however, that, if a Prohibited Transfer Condition exists, the "Purchase Price"
shall be US$2,750,000.
 
       Section 3.2.  Closing.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Katten Muchin
Rosenman LLP at 575 Madison Avenue, New York, New York 10022, on the third
Business Day after all of the conditions to Closing set forth in Article VIII
and Article IX have been satisfied or waived by the party entitled to waive the
same or at such other time as may be mutually agreed upon in writing by
Purchaser and Seller, but in any event no later than the Outside Date, and shall
be referred to herein as the “Closing Date.”  All documents delivered and
actions taken at the Closing shall be deemed to have been delivered or taken
simultaneously and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken, executed and
delivered.
 
Section 3.3.  Closing Deliveries of Seller.  At the Closing, Seller shall
deliver (or cause to be delivered) to Purchaser all of the following:
 
(a)           the Vessel, which shall be docked as mutually agreed in Veracruz,
Mexico;
 
(b)           a bill of sale transferring the Vessel to Purchaser, duly executed
by Seller and recordable by the National Vessel Documentation Center, in the
form of Coast Guard Form CG-1340 and otherwise mutually acceptable to Seller and
Purchaser;
 
(c)           the Consents listed on Section 4.3(b) of the Seller Disclosure
Letter;
 
(d)           evidence of release of the Vessel from the fleet mortgage of
Seller in a form recordable with the National Vessel Documentation Center, and
otherwise acceptable to Purchaser;
 
(e)           a Certificate of Ownership of Vessel for the Vessel issued by the
National Vessel Documentation Center on Coast Guard Form CG-1330;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(f)           releases, including termination statements under the Uniform
Commercial Code of any financing statements filed against the Vessel evidencing
discharge, removal and termination of all Liens to which the Vessel is subject;
 
(g)           an Abstract of Title for the Vessel issued by the National Vessel
Documentation Center on Coast guard Form CG-1332;
 
(h)           all classification and operating certificates (for hull, engines,
anchors, chains, etc.), as well as plans and specifications which are on board
or in Seller’s possession for the Vessel;
 
(i)           two (2) originals of a Protocol of Delivery and Acceptance (the
“Delivery Protocol”) confirming the date, time and place of delivery of the
Vessel from Seller to Purchaser, duly executed by Seller, in a form reasonably
acceptable to Seller and Purchaser;
 
(j)           unless a Prohibited Transfer Condition shall exist, a Transfer
Order issued by the United States Maritime Administration approving the sale
alien and transfer to Canadian registry and flag of the Vessel;
 
(k)           unless a Prohibited Transfer Condition shall exist, a letter from
the United States Coast Guard confirming that the Vessel has been removed from
United States registry;
 
(l)           a certificate of an executive officer of Seller, dated the Closing
Date, certifying as to the fulfillment of the conditions specified in Sections
8.1 and 8.2;
 
(m)           a certificate of the Secretary of Seller, dated the Closing Date,
setting forth the resolutions of the board of managers of Seller approving this
Agreement, the Ancillary Agreements and all other documents contemplated hereby
and thereby, and authorizing the transactions contemplated hereby and thereby;
and
 
(n)           sufficient copies of a letter on Seller’s letterhead and signed by
an officer of Seller addressed to warehousemen and bailees of Seller holding,
storing or warehousing any machinery, engines, instruments, rigging, anchors,
chains, cables, tackle, apparel, accessories, equipment, radio installation and
navigational equipment, inventory, stores, spare parts and all other
appurtenances used in or relating to the Vessel but which are not on board the
Vessel, to the effect that Purchaser has purchased, or otherwise has legal power
and authority over, such assets and the warehouseman or bailee may do with the
assets as Purchaser may thereafter direct, such letter to otherwise be in form
and substance mutually agreeable Purchaser and Seller.
 
Section 3.4.  Closing Deliveries of Purchaser.  At the Closing, Purchaser shall
deliver (or cause to be delivered) to Seller all of the following:
 
(a)           the Purchase Price by wire transfer of immediately available funds
to an account designated by Seller;
 
(b)           two (2) originals of the Delivery Protocol duly executed by
Purchaser;
 
(c)           a certificate of an executive officer of Purchaser, dated the
Closing Date, certifying as to the fulfillment of the conditions specified in
Sections 9.1 and 9.2; and
 
 
-7-

--------------------------------------------------------------------------------

 
 
(d)           a certificate of the Secretary of Purchaser, dated the Closing
Date, setting forth the resolutions of the Board of Directors of Purchaser
approving this Agreement, the Ancillary Agreements and all other documents
contemplated hereby and thereby, and authorizing the transactions contemplated
hereby and thereby.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As an inducement to Purchaser to enter into this Agreement and to consummate the
transactions contemplated hereby, Seller represents and warrants to Purchaser as
follows:
 
Section 4.1.  Legal Existence and Organization; Citizenship and Coastwise
Endorsements.  Seller is duly organized, validly existing and in good standing
under the laws of Florida.  Seller is duly qualified to do business, and is in
good standing, in each jurisdiction in which the character of the properties
owned or leased by it or in which the conduct of its business requires it to be
so qualified.  Seller is a “citizen of the United States” within the meaning of
46 U.S.C. 50501 for the purpose of owning and operating the Vessel in the
coastwise trade of the United States.
 
Section 4.2.  Legal Power; Authorization; Enforceable Obligations.  Seller has
the requisite limited liability company power and authority to execute and
deliver this Agreement and the Ancillary Agreements and all agreements and
documents contemplated hereby and thereby to be executed and delivered by it,
and to consummate the transactions contemplated hereby and thereby.  The
execution and delivery of this Agreement and the Ancillary Agreements, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary corporate action on the part of
Seller.  This Agreement and the Ancillary Agreements have been duly and validly
executed and delivered by Seller and constitute the legal, valid and binding
obligations of Seller.  This Agreement and the Ancillary Agreements are
enforceable against Seller in accordance with their terms, except as limited by
the General Enforceability Exceptions.
 
Section 4.3.  No Conflict; Required Filings and Consents.
 
(a)           Neither the execution and delivery of this Agreement and the
Ancillary Agreements by Seller, nor the consummation by Seller of the
transactions contemplated hereby and thereby, nor compliance by Seller with any
of the provisions hereof and thereof, will (i) conflict with or result in a
breach of any provisions of the certificate of formation, limited liability
company agreement or other governing documents of Seller, (ii) constitute or
result in the breach or violation of any term, condition or provision of, or
constitute a default under (without regard to requirements of notice, passage of
time or elections of any Person), or give rise to any right of termination,
cancellation or acceleration with respect to, or result in the creation or
imposition of a Lien upon the Vessel, pursuant to any note, bond, mortgage,
indenture, license, agreement, lease or other instrument or obligation to which
it is a party or by which Seller or the Vessel may be subject, (iii) violate any
Order, Permit or Law applicable to Seller or the Vessel or give any third party
or Governmental Authority the right to revoke, withdraw, suspend, cancel,
terminate or modify any Permit held by Seller, or (iv) give any Person the right
to challenge any of the transactions contemplated by this Agreement or the
Ancillary Agreements or to exercise any remedies or obtain any relief under any
Laws or Orders to which Seller or the Vessel may be subject.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)           Other than as set forth on Section 4.3(b) of the Seller Disclosure
Letter, no Consent is necessary for the consummation by Seller of the
transactions contemplated by this Agreement or the Ancillary Agreements.
 
Section 4.4.  No Third Party Options; No Contractual Obligations.
 
(b)           There are no existing (written or oral) agreements, options,
commitments or rights with, of or to any person to acquire the Vessel or any
interest in or rights to the Vessel.
 
(c)           Neither Seller nor any of its Affiliates are party to any charter
agreement, contract of affreightment or other agreement (written or oral) which
either (i) provides for the use of the Vessel by or for the benefit of, or the
transport of goods of, any Person or (ii) restricts or limits the use or
operation of the Vessel in any manner or in any geographic region.
 
Section 4.5.  Title to Vessel.  Seller has title to the Vessel and at the
Closing Purchaser will acquire good, valid and marketable title to the Vessel
free and clean of any Liens.  The Vessel is equipped with machinery, engines,
instruments, bunker fuel, stores, rigging, anchors, chains, cables, tackle,
apparel, accessories, equipment, radio installation and navigational equipment,
inventory, spare parts and all other appurtenances necessary for the operation
of such Vessel in the Ordinary Course of Business.
 
Section 4.6.  Permits.  All Permits necessary to operate the Vessel are in full
force and effect, are not in default, and are valid and unextended under all
applicable Laws according to their terms.  Seller is in compliance in all
material respects with all such Permits, including all requirements for
notification, filing, reporting, posting and maintenance of logs and
records.  There is no Action or investigation pending of which Seller has
received written notice or has been threatened to terminate, suspend, refuse to
renew, or modify any Permit.
 
Section 4.7.  Labor Matters.  Seller and its Affiliates are not a party to or
otherwise bound by any collective bargaining agreement or other agreement with a
labor union or organization which affects employment or work for hire, work
rules or practices on, or Seller’s ability to sell, lease or transfer the
Vessel.  Neither Seller nor any of its Affiliates have received written notice
of any grievance arising out of any collective bargaining agreement or other
grievance procedure against it which could affect employment or work for hire
on, or Seller’s ability to sell, lease or transfer the Vessel.  Seller has paid
in full to all employees of Seller providing services to the Vessel all wages,
salaries, commissions, bonuses, benefits and other compensation due and payable
to such employees.
 
Section 4.8.  Compliance with Laws.
 
(a)           Seller is, and has been, in material compliance with all Laws and
Orders applicable to Seller's ownership and operation of the Vessel.
 
(b)           Seller has received no written notification or other notification
or communication from any Governmental Authority or other Person asserting that
Seller is not in compliance with any Law or Order applicable to Seller's
ownership or operation of the Vessel and no facts relating to Seller and/or the
Vessel exist which could reasonably give rise to any claim that any such
violation exists.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(c)           (i) There is no pending or threatened investigation, audit, review
or other examination of Seller with respect to Seller's ownership or operation
of the Vessel by any Governmental Authority and (ii) Seller is not subject to,
nor has Seller received any notice that it may become subject to, any Order,
agreement, memorandum of understanding or other regulatory enforcement action or
Action with respect to Seller's ownership or operation of the Vessel.
 
Section 4.9.  Condition of Vessel.
 
(a)           Except as provided in Section 4.11(b), Seller makes no
representations or warranties, whether express or implied, regarding the
physical condition or repair of the Vessel, and Purchaser hereby acknowledges
and agrees that the Vessel is being purchased in “as is, where is” condition.
 
(b)           Seller represents and warrants that the Vessel is in substantially
the same condition as when inspected by Purchaser, ordinary wear and tear
excepted.
 
Section 4.10.  Litigation.  There is no Action pending or, to Seller's
knowledge, threatened in writing against Seller or any of its Affiliates
affecting the Vessel or that seeks to delay or prevent the consummation of this
Agreement or any other Ancillary Agreements or any action taken or to be taken
hereby or thereby.
 
Section 4.11.  Environmental.
 
(a)           Seller, with respect to its ownership and operation of the Vessel,
is, and at all times has been, in compliance in all material respects with its
obligations under applicable Environmental Laws;
 
(b)           Seller has not caused or permitted a release of a Hazardous
Substance to the Environment in connection with its ownership or operation of
the Vessel;
 
(c)           There are no Environmental Conditions as a result of Seller's
ownership or operation of the Vessel in amounts exceeding the levels permitted
by applicable Environmental Law or under circumstances that would reasonably be
expected to result in liability under or relating to Environmental Law.
 
(d)           Seller has not disposed of, arranged for the disposal of,
released, threatened to release, or transported any Hazardous Substances on the
Vessel in violation of any applicable Environmental Law or in a manner that
would reasonably be expected to result in liability under or relating to
Environmental Law.
 
Section 4.12.  No Broker.  No broker, finder, investment banker or other
intermediary is entitled to any fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.
 
 
-10-

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser represents and warrants to Seller as
follows:
 
Section 5.1.  Legal Existence and Organization.  Purchaser is duly organized,
validly existing and in good standing under the laws of Canada (Towing) or
Delaware (Grand River).  Purchaser is duly qualified to do business, and is in
good standing, in each jurisdiction in which the character of the properties
owned or leased by it or in which the conduct of its requires it to be so
qualified.
 
Section 5.2.  Legal Power; Authorization; Enforceable Obligation.  Purchaser has
the requisite corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements and all agreements and documents
contemplated hereby and thereby to be executed and delivered by it, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the Ancillary Agreements, and the consummation of
the transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Purchaser.  This
Agreement and the Ancillary Documents have been duly and validly executed and
delivered by Purchaser and constitute the legal, valid and binding obligations
of Purchaser.  This Agreement and the Ancillary Agreements are enforceable
against Purchaser in accordance with their terms, except as limited by the
General Enforceability Exceptions.
 
Section 5.3.  No Conflicts; Consents.
 
(a)           Neither the execution and delivery of this Agreement and the
Ancillary Agreements by Purchaser, nor the consummation by Purchaser of the
transactions contemplated hereby and thereby, nor compliance by Purchaser with
any of the provisions hereof and thereof, will (i) conflict with or result in a
breach of any provisions of the articles of incorporation, by-laws or other
governing documents of Purchaser, (ii) constitute or result in the breach or
violation of any term, condition or provision of, or constitute a default under
(without regard to requirements of notice, passage of time or elections of any
Person), or give rise to any right of termination, cancellation or acceleration
with respect to, or result in the creation or imposition of a Lien upon any
property of Purchaser, pursuant to any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation to which it is a party or by
which Purchaser may be subject, or (iii) violate any Order, Permit or Law
applicable to Purchaser or give any third party or Governmental Authority the
right to revoke, withdraw, suspend, cancel, terminate or modify any Permit held
by Purchaser, or (iv) give any Person the right to challenge any of the
transactions contemplated by this Agreement and the Ancillary Agreements or to
exercise any remedies or obtain any relief under any Laws or Orders to which
Purchaser may be subject.
 
(b)           No Consent is necessary for the consummation by Purchaser of the
transactions contemplated by this Agreement or the Ancillary Agreements.
 
Section 5.4.  No Broker.  No broker, finder, investment banker or other
intermediary is entitled to any fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser.
 
 
-11-

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
ACTION PRIOR TO THE CLOSING DATE
 
From and after the execution of this Agreement until the Closing Date (or
earlier termination of this Agreement in accordance with Article XI):


Section 6.1.  Risk of Loss Prior to the Closing Date.  The Vessel shall be at
Seller’s risk and expense until it is delivered to Purchaser in accordance with
the terms of this Agreement.
 
Section 6.2.  Operation of the Vessel.  Seller shall continue to operate the
Vessel in the Ordinary Course of Business and use its commercially reasonable
efforts to maintain the Vessel in substantially the same manner as heretofore.
 
Section 6.3. No Breach of Representations and Warranties; Notification of
Certain Matters.   Each of Seller and Purchaser will refrain from taking any
action, and each of them will endeavor in good faith not to permit any event to
occur, which (a) would cause the conditions set forth in Article VIII and
Article IX, respectively, not to be satisfied, or (b) would otherwise prohibit
such party from consummating the transactions contemplated hereby or by any
Ancillary Agreement.  Seller or Purchaser, as the case may be, will, in the
event of, or promptly after becoming aware of the occurrence of, any matter that
would prevent it from consummating the transactions contemplated hereby or by
any Ancillary Agreement, give detailed notice thereof to Seller or Purchaser, as
the case may be.  Seller or Purchaser, as the case may be, will, after becoming
aware of the occurrence of any matter that constitutes a material breach of any
of such Person’s representations and warranties contained in Article IV or
Article V, as applicable, give detailed  notice thereof to Seller or Purchaser,
as the case may be, and each of Seller and Purchaser, as the case may be, shall
use its commercially reasonable efforts to cure such breach if such breach is
curable.  None of the disclosures pursuant to this Section 6.3 will be deemed to
qualify, modify, or amend or supplement the representations, warranties or
covenants of any party.
 
Section 6.4.  Notice of Litigation.  Promptly after becoming aware of the
occurrence of, or the threatened occurrence of, any Action against or affecting
the Vessel, Seller shall give detailed notice thereof to Purchaser.
 
Section 6.5.  Fulfillment of Conditions to Purchaser’s Obligations.  Seller
shall use commercially reasonable efforts to effectuate the transactions
contemplated hereby and by the Ancillary Agreements and to fulfill the
conditions to Purchaser’s obligation contained in Article VIII.
 
Section 6.6.  Fulfillment of Conditions to Seller’s Obligations.  Purchaser
shall use commercially reasonable efforts to effectuate the transactions
contemplated hereby and by the Ancillary Agreements and to fulfill the
conditions to Seller’s obligations contained in Article IX.
 
Section 6.7.  Remediation.
 
(a)           Seller shall, at its expense, promptly take such Remedial Action
as it shall determine necessary for Seller to apply for the transfer order
referred to in Section 3.3(j) hereof.  If such application is not
unconditionally approved for any reason, a Prohibited Transfer Condition shall
be deemed to exist as of the thirtieth (30th) day after the date of such
non-approval unless, on or prior to such thirtieth day, Seller has delivered a
Further Remediation Notice to Purchaser.  Seller shall provide Purchaser with
copies of any correspondence with any Governmental Authority relating to the
application referred to in Sectioin 3.3(j).
 
 
-12-

--------------------------------------------------------------------------------

 
 
(b)           If Seller delivers a Further Remediation Notice to Purchaser,
Seller shall undertake, at Seller's expense, to promptly complete the Remedial
Action described in such Further Remediation Notice; provided, however, that, at
any time following Seller's delivery of a Further Remediation Notice, Seller
shall have the right, exercisable by written notice to Purchaser, to declare
that a Prohibited Transfer Condition exists, and thereupon cease further
Remedial Action.  Seller shall keep Purchaser apprised of the status of the
Remedial Action being undertaken by Seller pursuant to a Further Remediation
Notice.
 
(c)           If following a sale of the Vessel to Grand River, Grand River
sells the Vessel in the United States for scrap value, Seller shall pay to Grand
River the amount of any Remedial Action required in connection with such
scrapping.  Notwithstanding the preceding sentence, Seller shall not have any
obligation or liability to pay the foregoing amount to Purchaser if Purchaser
has not (i) within the thirty (30) day period immediately following the closing
of such sale to Grand River, notified Seller in writing of Grand River's
intention to sell the Vessel for scrap value and (ii) actually completed such
sale for scrap value within six (6) months of the date of such written notice


ARTICLE VII
 
COVENANTS AND AGREEMENTS
 
Section 7.1.  Transfer Taxes.  All Transfer Taxes which may be payable in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements shall be borne by Purchaser.  The party responsible under
applicable Law for filing any Tax Return or other documentation relating to
Transfer Taxes shall file such Tax Return or other documentation at its own
expense, and the non-filing party shall use commercially reasonable efforts to
cooperate with the filing party and join in the execution of any such Tax
Returns and other documentation, if required.
 
Section 7.2.  Further Assurances. At any time and from time to time following
the Closing, as and when requested by Purchaser and without further
consideration, Seller shall execute and deliver, or cause to be executed and
delivered, such other documents and instruments and shall take, or cause to be
taken, such further or other actions as Purchaser may reasonably request or as
otherwise may be necessary or desirable to evidence and effectuate the
transactions contemplated by this Agreement and the Ancillary Agreements.
 
Section 7.3.  Restrictions on Operation and Resale.  From and after the Closing
Date and until such time as the Seller or its Affiliate shall have received
evidence reasonably satisfactory to it that the Vessel has been scrapped,
Purchaser shall, and shall cause its Affiliates to, operate the Vessel for trade
solely on the Great Lakes.   Purchaser further agrees that it shall include as a
condition in any documentation providing for the sale or other transfer of the
Vessel to any Person that (i) such Person’s operation of such Vessel for trade
shall be subject to the restriction set forth in the preceding sentence and (ii)
such perpetual restriction shall also be included as a condition to any future
sale or transfer of such Vessel to any other Person.  Notwithstanding the
foregoing, nothing contained herein shall limit Purchaser’s or any other
Person’s ability to (x) sail the Vessel in any location outside of the Great
Lakes, provided that such Vessel is not being utilized for trade, or (y) scrap
the Vessel in any place outside the Great Lakes or sell such scrap at any place
outside of the Great Lakes.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 7.4.  Use of Vessel’s Name.  At any time and from time to time following
the Closing, Purchaser may, at its sole discretion, change the name of the
Vessel.  Notwithstanding the foregoing, following the Closing, Purchaser shall
have the sole right to continue to use the name “Tina Litrico” with respect to
its operation of the Vessel.
 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
 
The obligations of Purchaser to consummate the transactions contemplated under
this Agreement are subject to the fulfillment of each of the following
conditions, any and all of which may be waived in whole or in part by Purchaser,
in its sole discretion:


Section 8.1.  Representations and Warranties.  The representations and
warranties of Seller contained in this Agreement and each Ancillary Agreement
shall be true and correct in all respects, in each case, as of the date of this
Agreement and as of the Closing Date, with the same force and effect as if made
as of the Closing Date.
 
Section 8.2.  Performance.  Seller shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
and each Ancillary Agreement to be performed or complied with by Seller prior to
or at the Closing Time.
 
Section 8.3.  Injunctions.  There shall not be in effect any injunction or
restraining order issued by a court of competent jurisdiction in an Action
against the consummation of the transactions contemplated hereby or by any
Ancillary Agreement.
 
Section 8.4.  Consents.  The parties hereto shall have received all of the
Consents set forth on Section 4.3(b) of the Seller Disclosure Letter.
 
Section 8.5.  Positioning of the Vessel.  The Vessel shall be docked as mutually
agreed in Veracruz, Mexico.
 
Section 8.6.  Closing Deliverables.  Seller shall have delivered to Purchaser
each of the closing deliverables set forth in Section 3.3 of this Agreement.
 
 
-14-

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
 
The obligations of Seller to consummate the transactions contemplated under this
Agreement are subject to the fulfillment of each of the following conditions,
any and all of which may be waived in whole or in part by Seller, in its sole
discretion:


Section 9.1.  Representations and Warranties.  The representations and
warranties of Purchaser contained in this Agreement and each Ancillary Agreement
shall be true and correct in all respects, in each case, as of the date of this
Agreement and as of the Closing Date, with the same force and effect as if made
as of the Closing Date.
 
Section 9.2.  Performance.  Purchaser shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
and each Ancillary Agreement to be performed or complied with by Purchaser prior
to or at the Closing Time.
 
Section 9.3.  Injunctions.  There shall not be in effect any injunction or
restraining order issued by a court of competent jurisdiction in an Action
against the consummation of the transactions contemplated hereby or by any
Ancillary Agreement.
 
Section 9.4.  Consents.  The parties hereto shall have received all of the
Consents set forth on Section 4.3(b) of the Seller Disclosure Letter.
 
Section 9.5.  Closing Deliverables.  Purchaser shall have delivered to Seller
each of the closing deliverables set forth in Section 3.4 of this Agreement.
 
ARTICLE X
 
INDEMNIFICATION
 
Section 10.1.  Survival.
 
(a)           The representations and warranties of the parties contained in
this Agreement shall survive the Closing Date for a period of two (2) years,
except that the representations and warranties of Seller contained in
Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7 and 4.11 shall survive the Closing
Date until ninety (90) days after the expiration of the statute of limitations
applicable to the matters covered thereby.  The covenants and agreements of the
parties contained in this Agreement shall survive the Closing Date until the
date explicitly specified therein or, if not so specified, indefinitely or until
the latest date permitted by Law.
 
(b)           Notwithstanding the preceding paragraph (a), any breach of any
representation, warranty, covenant or agreement in respect of which
indemnification may be sought under this Article X shall survive the time at
which it otherwise would terminate pursuant to the preceding paragraph if a good
faith notice of the breach giving rise to such right of indemnification shall
have been given to the party against whom indemnification may be sought prior to
such time.
 
 
-15-

--------------------------------------------------------------------------------

 
 
Section 10.2.  Indemnification by Seller.  Subject to the limitations set forth
in this Article X, Seller shall indemnify, defend and hold harmless the
Purchaser Indemnified Parties from and against any and all Damages incurred or
suffered by the Purchaser Indemnified Parties (whether or not involving a Third
Party Claim) resulting from, in connection with or arising out of:  (a) any
breach of, or inaccuracy in, any representation or warranty of Seller contained
in this Agreement or any Ancillary Agreement; (b) any breach of, or failure to
perform, any covenant or agreement of Seller contained in this Agreement or any
Ancillary Agreement; (c) any and all Liabilities of Seller, including
Liabilities arising out of the ownership or operation of the Vessel prior to the
Closing, other than Liabilities given rise to by the acts or omissions of
Purchaser Indemnified Parties; or (d) any and all Actions against any Purchaser
Indemnified Parties that relate to the Vessel if the principal event giving rise
thereto occurred prior to the Closing, other than Actions given rise to by the
acts or omissions of the Purchaser Indemnified Parties.
 
Section 10.3.  Indemnification by Purchaser.  Subject to the limitations set
forth in this Article X, Purchaser shall indemnify, defend and hold harmless the
Seller Indemnified Parties from and against any and all Damages incurred or
suffered by the Seller Indemnified Parties (whether or not involving a Third
Party Claim) resulting from, in connection with or arising out of:  (a) any
breach of, or inaccuracy in, any representation or warranty of Purchaser
contained in this Agreement or any Ancillary Agreement; (b) any breach of, or
failure to perform, any covenant or agreement of Purchaser, including
Liabilities contained in this Agreement or any Ancillary Agreement; (c) any and
all Liabilities of Purchaser, including Liabilities arising out of the ownership
and operation of the Vessel after the Closing, other than Liabilities given rise
to by the acts or omissions of the Seller Indemnified Parties; or (d) any and
all Actions against any Seller Indemnified Parties that relate to the Vessel if
the principal event giving rise thereto occurred after the Closing, other than
Actions given rise to by the acts or omissions of the Seller Indemnified
Parties.
 
Section 10.4.  Limitations on Indemnification.  The maximum aggregate liability
of Seller under Section 10.2 shall not exceed the Purchase Price.
 
Section 10.5.  Procedure for Third Party Claims.
 
(a)           Notice.  Promptly after an Indemnified Party has received notice
or has knowledge of any Third Party Claim, the Indemnified Party shall give the
Indemnifying Party written notice (a “Claim Notice”) describing in reasonable
detail the nature and basis of the Third Party Claim and, if ascertainable, the
amount in dispute under the Third Party Claim; provided, however, that the
failure of the Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations to provide indemnification hereunder
except to the extent (and only to the extent) that the Indemnifying Party shall
have been adversely prejudiced by such failure.
 
(b)           Defense.  Subject to the limitations set forth in this
Section 10.5(b), in the event of a Third Party Claim, the Indemnifying Party
shall have the right (exercisable by written notice to the Indemnified Party
within ten (10) days after the Indemnified Party has given a Claim Notice of the
Third Party Claim) to elect to conduct and control, through counsel of its
choosing that is reasonably acceptable to the Indemnified Party and at the
Indemnifying Party’s sole cost and expense, the defense, compromise or
settlement of the Third Party Claim if the Indemnifying Party (i) has
acknowledged and agreed in writing that, if the same is adversely determined,
the Indemnifying Party shall provide indemnification to the Indemnified Party in
respect thereof, and (ii) if requested by the Indemnified Party, has provided
evidence reasonably satisfactory to the Indemnified Party of the Indemnifying
Party’s financial ability to pay any Damages resulting from the Third Party
Claim; provided, however, that the Indemnified Party may participate therein
through separate counsel chosen by it and at its sole cost and
expense.  Notwithstanding the foregoing, if (A) the Indemnifying Party shall not
have given notice of its election to conduct and control the defense of the
Third Party Claim within such 15 day period, (B) the Indemnifying Party shall
fail to conduct such defense diligently and in good faith, (C) the Indemnified
Party shall reasonably determine that use of counsel selected by the
Indemnifying Party to represent the Indemnified Party would present such counsel
with an actual or potential conflict of interest, or (D) the Third Party Claim
is for injunctive, equitable or other non-monetary relief against the
Indemnified Party, then in each such case the Indemnified Party shall have the
right to control the defense, compromise or settlement of the Third Party Claim
with counsel of its choice at the Indemnifying Party’s sole cost and
expense.  In connection with any Third Party Claim, from and after delivery of a
Claim Notice, the Indemnifying Party and the Indemnified Party shall, and shall
cause their respective Affiliates and representatives to, cooperate fully in
connection with the defense or prosecution of such Third Party Claim, including
furnishing such records, information and testimony and attending such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by the Indemnifying Party or the Indemnified Party in
connection therewith.  In addition, the party controlling the defense of any
Third Party Claim shall keep the non-controlling party advised of the status
thereof and shall consider in good faith any recommendations made by the
non-controlling party with respect thereto.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(c)           Settlement Limitations.  Except as set forth below, no Third Party
Claim may be settled or compromised (i) by the Indemnified Party without the
prior written consent of the Indemnifying Party (not to be unreasonably
withheld, conditioned or delayed) or (ii) by the Indemnifying Party without the
prior written consent of the Indemnified Party (not to be unreasonably withheld,
conditioned or delayed).  Notwithstanding the foregoing, (A) the Indemnified
Party shall have the right to pay, settle or compromise any Third Party Claim,
provided that in such event the Indemnified Party shall waive all rights against
the Indemnifying Party to indemnification under this Article X with respect to
such Third Party Claim unless the Indemnified Party shall have sought the
consent of the Indemnifying Party to such payment, settlement or compromise and
such consent shall have been unreasonably withheld, conditioned or delayed; and
(B) the Indemnifying Party shall have the right to consent to the entry of a
judgment or enter into a settlement with respect to any Third Party Claim
without the prior written consent of the Indemnified Party if the judgment or
settlement (x) involves only the payment of money damages (all of which will be
paid in full by the Indemnifying Party concurrently with the effectiveness
thereof), (y) will not encumber any of the assets of the Indemnified Party and
will not contain any restriction or condition that would apply to or adversely
affect the Indemnified Party or the conduct of its business, and (z) includes,
as a condition to any settlement or other resolution, a complete and irrevocable
release of the Indemnified Party from all liability in respect of such Third
Party Claim and includes no admission of wrongdoing.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(d)           Reimbursement.  Damages shall be reimbursed by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills or invoices with respect to such Damages are received by the
Indemnifying Party.
 
Section 10.6.  Exclusive Remedy.  From and after the Closing, except for
remedies for injunctive or equitable relief, claims for fraud or intentional
misrepresentation or as otherwise expressly provided in this Agreement or the
Ancillary Agreements, the indemnification rights set forth in this Article X
shall be the sole and exclusive remedy for any claim arising out of this
Agreement or the Ancillary Agreements.
 
Section 10.7.  Treatment of Indemnification Payments.  All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes.  In the event that any
Governmental Authority successfully asserts that such indemnification payments
are taxable, then such indemnification payments shall be made on an after-Tax
basis.
 
Section 10.8.  Effect of Investigation.  The right of any Indemnified Party to
indemnification, payment of Damages and other remedies provided for herein based
on a breach of any representation, warranty, covenant or agreement of any party
contained in or made pursuant to this Agreement or Ancillary Agreement shall not
be deemed waived or otherwise affected by any information furnished to, any
investigation conducted by, or any knowledge of, any Indemnified Party, except
as expressly set forth in any section of the Seller Disclosure Letter.
 
Section 10.9.  No Punitive Damages.  Notwithstanding anything herein to the
contrary, no party shall be entitled to payment for an indemnification claim
under this Article X to recover punitive damages of any nature.
 
ARTICLE XI
 
TERMINATION
 
Section 11.1.  Termination.  This Agreement may be terminated at any time prior
to the Closing Date:
 
(a)           by mutual consent of Purchaser and Seller;
 
(b)           by Purchaser, if there has been a material violation or breach by
Seller of any representation, warranty, covenant or agreement contained in this
Agreement, provided, that notice of such material violation or breach shall have
been given to Seller and such material violation or breach shall not have been
cured within five Business Days of receipt of such notice (provided, further,
that, Purchaser must not be in violation or breach of any representation,
warranty, covenant or agreement contained in this Agreement);
 
(c)           by Seller, if there has been a material violation or breach by
Purchaser of any representation, warranty, covenant or agreement contained in
this Agreement, provided, that notice of such material violation or breach shall
have been given to Purchaser and such material violation or breach shall not
have been cured within five Business Days of receipt of such notice (provided,
further, that, Seller must not be in violation or breach of any representation,
warranty, covenant or agreement contained in this Agreement); or
 
 
-18-

--------------------------------------------------------------------------------

 
 
(d)           by either Purchaser, on one hand, or Seller, on the other hand, if
the Closing shall not have occurred by the Outside Date (unless the Closing
shall not have occurred on or before such date due to a breach of a
representation or warranty or of a covenant by such party and/or the action or
failure to act of the party seeking to terminate this Agreement).
 
Section 11.2.  Effects of Termination.  Except as otherwise provided in this
Section 11.2, in the event of a termination of this Agreement pursuant to this
Article XI (i) all further obligations of the parties under this Agreement shall
terminate, (ii) no party shall have any right under this Agreement against any
other party except as set forth in Section 12.13, and (iii) each party shall
bear its own costs and expenses; provided, however, that the termination of this
Agreement under this Article XI shall not relieve any party of liability for any
breach of this Agreement prior to the date of termination, or constitute a
waiver of any claim with respect thereto.
 
ARTICLE XII
 
GENERAL PROVISIONS
 
Section 12.1.  Notices.  All notices, requests, claims, demands or other
communications required or permitted hereunder shall be in writing signed by or
on behalf of the party making the same, and shall be deemed given or delivered
(w) when delivered personally, (x) if sent from within the United States by
registered or certified mail, postage prepaid, return receipt requested, on the
third (3rd) Business Day after mailing, (y) if sent by messenger or reputable
overnight courier service, when received or (z) if sent by facsimile, when
transmitted and confirmed during normal business hours (or, if delivered after
the close of normal business hours, at the beginning of business hours on the
next business day); and shall be addressed to each party at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 12.1):
 
(a)           If to Towing or Grand River, to:
 

 
c/o Rand Logistics, Inc.
 
500 Fifth Avenue, 50th Floor
 
New York, NY 10110
 
Tel:  (212) 644-3450
 
Fax: (212) 644-6262
 
Attention:  President
     
With a copy (which shall not constitute notice) to:
     
Katten Muchin Rosenman LLP
 
575 Madison Avenue
 
New York, NY 10022
 
Tel: (212) 940-8800
 
Fax: (212) 940-8776
 
Attention:  Todd J. Emmerman, Esq.

 
 
-19-

--------------------------------------------------------------------------------

 
 
(b)           If to Seller, to:
 

 
U.S. United Ocean Services, LLC
 
601 S. Harbour Island Boulevard, Suite 230
 
Tampa, FL  33602
 
Tel: (813) 209-4200
 
Fax: (813) 272-2287
 
Attention:  Chief Financial Officer
     
With a copy (which shall not constitute notice) to:
     
Jones, Walker, Waechter, Poitevent, Carrere & Denegre L.L.P.
 
201 St. Charles Avenue, 48th Floor
 
New Orleans, LA 70170-5100
 
Tel:  (504) 582-8218
 
Fax:  (504) 589-8218
 
Attention:  J. Kelly Duncan



Section 12.2.  Execution in Counterparts.  This Agreement may be executed in any
number of original, facsimile or “pdf” counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
Section 12.3.  Expenses.  Except as otherwise provided in this Agreement and
hereunder, each party hereto shall pay its own expenses incidental to the
preparation of this Agreement, the carrying out of the provisions of this
Agreement and the consummation of the transactions contemplated hereby.
 
Section 12.4.  Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and signed, in the
case of an amendment, by an authorized representative of each party, or in the
case of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
Section 12.5.  Severability.  Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any one or more of the provisions contained herein shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such provision shall be ineffective to the extent, but
only to the extent, of such invalidity, illegality or unenforceability without
invalidating the remainder of such invalid, illegal or unenforceable provision
or provisions or any other provisions hereof, unless such a construction would
be unreasonable.
 
Section 12.6.  Assignment; Successors and Assigns.  Neither this Agreement nor
any of the rights, interests or obligations of any party hereunder may be
assigned, delegated or otherwise transferred by such party, in whole or in part
(whether by operation of law or otherwise), without the prior written consent of
the other party, and any attempt to make any such assignment, delegation or
other transfer without such consent shall be null and void; provided, however,
that at and after the Closing, Purchaser may collaterally assign its rights and
interests hereunder, without the consent of Seller, to any lender.  Subject to
the preceding sentences, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
permitted assigns.
 
 
-20-

--------------------------------------------------------------------------------

 
 
Section 12.7.  No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon any third party,
other than the parties hereto and their respective successors and assigns
permitted by Section 12.6, any right, remedy or claim under or by reason of this
Agreement.
 
Section 12.8.  Publicity.  No public release or announcement concerning the
transactions contemplated hereby shall be issued by any party on or after the
Closing Date without the prior consent (which consent shall not be unreasonably
withheld) of the other party, except in the event as such release or
announcements may be required by law, in which case the party required to make
the release or announcement shall allow the other party reasonable time to
comment on such release or announcement in advance of such issuance.
 
Section 12.9.  Governing Law; Arbitration; Direct Claims.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule.
 
(b)           Any dispute, controversy or claim directly or indirectly relating
to or arising out of this agreement shall be submitted to binding arbitration in
New York, NY with The Society of Maritime Arbitrators, Inc. in accordance with
the rules and procedures thereof.  Notwithstanding the foregoing, the parties to
this agreement hereby acknowledge and agree that each shall be entitled to
utilize the courts within the State of New York for the purposes of obtaining
injunctive relief or other equitable remedies in order to avoid irreparable harm
to such party that might otherwise result from delays caused by the arbitration
process.  The award in the arbitration shall be final and binding and judgment
thereon may be entered in any court having jurisdiction.  The costs and expenses
(including reasonable attorney’s fees) of the prevailing party shall be borne
and paid by the party that the arbitrator, or arbitrators, determine is the
non-prevailing party.  Seller and Purchaser each hereby agree and consent to
personal jurisdiction and venue in any federal or state court within the State
of New York in connection with any action brought to enforce an award in
arbitration.
 
(c)           In the event an Indemnified Party shall have a claim for
indemnification hereunder that does not involve a Third Party Claim, the
Indemnified Party shall, as promptly as practicable, deliver to the Indemnifying
Party a written notice that contains (a) a description and the amount (the
“Claimed Amount”) of any Damages incurred or suffered by the Indemnified Party,
(b) a statement that the Indemnified Party is entitled to indemnification under
Article X and a reasonable explanation of the basis therefore, and (c) a demand
for payment by the Indemnifying Party.  Within 30 days after delivery of such
written notice, the Indemnifying Party shall deliver to the Indemnified Party a
written response in which the Indemnifying Party shall (i) agree that the
Indemnified Party is entitled to receive all of the Claimed Amount (in which
case such response shall be accompanied by a payment by the Indemnifying Party
of the Claimed Amount), (ii) agree that the Indemnified Party is entitled to
receive part, but not all, of the Claimed Amount (the “Agreed Amount”) (in which
case such response shall be accompanied by payment by the Indemnifying Party of
the Agreed Amount), or (iii) contest that the Indemnified Party is entitled to
receive any of the Claimed Amount.  If the Indemnifying Party contests the
payment of all or part of the Claimed Amount, the Indemnifying Party and the
Indemnified Party shall use good faith efforts to resolve such dispute as
promptly as practicable.  If such dispute is not resolved within 30 days
following the delivery by the Indemnifying Party of such response, the
Indemnified Party and the Indemnifying Party shall each have the right to submit
such dispute to arbitration in accordance with the provisions of subsection (b)
of this Section 12.9.
 
 
-21-

--------------------------------------------------------------------------------

 
 
Section 12.10.  Bulk Sales Laws.  Each party hereby waives compliance with the
provisions of any applicable “bulk sales,” “bulk transfer” or similar laws in
connection with the sale of the Vessel.  Seller shall indemnify, defend and hold
harmless the Purchaser Indemnified Parties from and against any and all Damages
incurred or suffered by the Purchaser Indemnified Parties as a result of any
noncompliance with any such laws.
 
Section 12.11.  Headings.  Article titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.  The schedules and
exhibits referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein.
 
Section 12.12.  Number and Gender.  Whenever the context of this Agreement
requires, words used in the singular shall be construed to include the plural
and vice versa, and pronouns of whatsoever gender shall be deemed to include and
designate the masculine, feminine, or neuter gender.
 
Section 12.13.  Specific Performance.  Each party agrees that if any of the
provisions of this Agreement were not performed by Purchaser, on the one hand,
or Seller, on the other hand, in accordance with their specific terms or were
otherwise breached by such parties, irreparable damage would occur, no adequate
remedy at law would exist and damages would be difficult to determine, and that
the non-breaching party will be entitled to specific performance of the terms
hereof.  Each parties waives any requirement for the posting of a bond in
connection with any Action seeking specific performance; provided, however, that
nothing herein will affect the right of any party to seek recovery against any
party hereto, at law, in equity or otherwise, with respect to any covenants,
agreements or obligations to be performed by such party after the Closing Date.
 
Section 12.14.  Entire Agreement; Integration.  This Agreement (including the
Exhibits and Seller Disclosure Letter) and the Ancillary Agreements
(a) constitute the entire agreement and understanding among the parties with
respect to the subject matter contained herein, and (b) supersede any and all
prior and/or contemporaneous agreements and understandings, both written and
oral, among the parties with respect to such subject matter.
 
Section 12.15.  Several Obligations; Seller Recourse.  The obligations of Towing
and Grand River hereunder are several (not joint) and Seller's recourse
hereunder against Purchaser (as provided herein) shall be limited to only the
entity (Towing or Grand River) which is, at the time of the relevant claim, the
Purchaser hereunder.
 
 
-22-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party has caused this Asset Purchase Agreement to be
duly executed and delivered as of the date first written above.
 

 
LOWER LAKES TOWING LTD.
     
By:           /s/ Joseph W. McHugh, Jr.
 
Name: Joseph W. McHugh, Jr.
 
Title:   Vice President
 
 
GRAND RIVER NAVIGATION COMPANY, INC.
     
By:           /s/ Joseph W. McHugh, Jr.
 
Name: Joseph W. McHugh, Jr.
 
Title:   Vice President
     
U.S. UNITED OCEAN SERVICES, LLC
 
 
By:           /s/ Walter
Bromfield                                                      
 
Name:  Walter Bromfield
 
Title:    Senior Vice President, Finance
   

 
 
-23-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Leased Equipment
 
1.      Satellite Antennae
 
2.      JRC Radio
 
3.      Remote Gateway
 
4.      Power Supply
 
5.      5 Port Switch
 
6.      Two Cellular Transmitters on A and C deck
 




1

--------------------------------------------------------------------------------